Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               October 26, 2018

The Court of Appeals hereby passes the following order:

A19A0438. KALEB GILMORE v. THE STATE.

      In March 2016, Kaleb Gilmore pled guilty to armed robbery and criminal
attempt to commit a felony. In May 2018, Gilmore filed an “Extraordinary Affidavit
Requesting a New Trial Based on Newly Discovered Evidence.” The trial court
denied the motion, and Gilmore filed this appeal.
      Pursuant to OCGA § 5-5-40 (a), a motion for new trial must be filed within 30
days of the judgment of conviction. As Gilmore requested a new trial beyond 30
days, it is properly construed as an extraordinary motion for new trial. See OCGA §
5-5-41 (b); Balkcom v. State, 227 Ga. App. 327, 328-329 (489 SE2d 129) (1997). An
order denying an extraordinary motion for new trial must be appealed by application
for discretionary appeal. See OCGA § 5-6-35 (a) (7). Gilmore’s failure to follow the
proper appellate procedure deprives us of jurisdiction over this appeal, which is
hereby DISMISSED. See Balkcom, 227 Ga. App. at 329.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       10/26/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.